                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

JAMES WARNER                                                                 PLAINTIFF
ADC #166969

v.                          CASE NO. 4:19-CV-00519 BSM

VANESSA LASTER                                                            DEFENDANT


                                        ORDER

       James Warner’s complaint [Doc. No. 2] is dismissed without prejudice. Warner failed

to update his address in accordance with the previous order [Doc. No. 6]. Vanessa Laster’s

motion for extension of time to file responsive pleading to plaintiff’s complaint [Doc. No.

8] is denied as moot.

       IT IS SO ORDERED this 20th day of December 2019.



                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
